DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 1/20/2021 have been received and entered into the case. Claims 2, 3 and 7 have been canceled. Claims 1, 4-6 and 8-27 are pending, claims 14, 17 and 20-27 have been withdrawn, and claims 1, 4-6, 8-13, 15, 16, 18, and 19 have been considered on the merits, insofar as they read on the elected species of jack beans as the source of urease and silica gel as the sorbent material. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claim 7 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 7 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 1. Since claim 4 includes the same step as recited in claim 1, the claim fails to further limit the subject matter of claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (Phytochemistry. 2000;53:325-330.) in view of EMBL (EMBL. 2014;1-4.), Li et al (The Journal of Biological Chemistry. 1970;245(19):5153-5160.), Izutsu (Humana Press Inc. 2005;287-292.), El-Shora (Bot. Bull. Acad. Sin. 2001;42:251-258.), Cited on IDS), and Zanella et al (Brazilian Journal of Chemical Engineering. 2014;31(1):205-210.).
The instant claims recite a method of purifying urease, comprising: a) mechanically separating an extract mixture to provide a separated solution, wherein the extract mixture comprises an extracting agent in solution and a comminuted source of urease wherein the source of urease comprises jack beans; b) combining ammonium sulfate with the separated solution to precipitate urease in the separated solution to provide a precipitate-containing mixture; c) mechanically separating the precipitate-containing mixture to collect the precipitate; d) dissolving the precipitate collected to provide a urease-containing solution; e) combining the urease-containing solution with a sugar to provide a sugar-urease solution wherein the sugar is added to the urease-containing solution in an amount providing from about 2.5% to about 20% (w/v) sugar in the sugar-urease solution; f) combining the sugar-urease solution and a sorbent material to immobilize urease on the sorbent material to provide an immobilized urease preparation that is a solid; and g) freeze drying the immobilized urease preparation to provide an immobilized urease product.
Hirayama teaches a method of purifying urease from the leaf of mulberry (Title), comprising homogenizing frozen mulberry leaves using a homogenizer in buffer A (Tris-HCl), centrifuging the slurry to obtain a crude urease preparation, adding ammonium sulfate to 20% saturation, centrifuging to obtain precipitated urease, and dissolving the precipitated urease to provide a urease-containing solution (p.329 col left – para 2).

Hirayama does not teach the method wherein the source of urease is comminuted (claim 1a), the source of urease is jack beans (claims 1a and 4-5), the extracting agent comprises citrate (claim 8), and the precipitate is dissolved in citrate-containing solution in d) (claim 13).

Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to purify urease from jack bean meal since Hirayama discloses that urease can be purified from jack beans. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute an extracting agent comprises citrate for Tris-HCl for purifying urease, since citrate and Tris-HCl are commonly used for purifying proteins, as evidenced by EMBL. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate jack beans and citrate with a reasonable expectation for successfully purifying urease.

The references cited above do not teach the method comprises combining the urease-containing solution with a sugar, wherein the sugar is added to the urease-containing solution in an amount providing from about 2.5% to about 20% (w/v) sugar in the sugar-urease solution (claims 1e and 19c), and the sugar comprises a monosaccharide, a disaccharide, or an oligosaccharide, or any combination thereof (claim 6).
However, Hirayama does teach the method of purifying urease comprises obtaining an urease-containing solution. Izutsu teaches stabilization of therapeutic proteins by chemical and physical methods (Title), wherein various saccharides (sugars) protect the conformation of proteins in aqueous solution and during freeze-drying, nonreducing disaccharides (e.g., sucrose 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an optimized amount of sugar to an urease-containing solution, since Hirayama discloses purifying urease (urease is a protein), and Izutsu discloses that sugars include sucrose and trehalose are protein-stabilizers, which protect the conformation of proteins in aqueous solution and during freeze-drying, and maintain the integrity of the purified protein during the manufacturing process, delivery and storage (p.287 para 1). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to add an optimized amount of sugar to an urease-containing solution with a reasonable expectation for successfully purifying urease.

The references cited above do not teach the method comprises combining the sugar-urease solution and a sorbent material to immobilize urease on the sorbent material (claims 1f and 19d), wherein the sorbent material comprises silica gel (claim 15).
However, Hirayama does teach the method of purifying urease comprises obtaining an urease-containing solution, and Izutsu does teach that sugars protect protein conformation in aqueous solutions and freeze-dried solids. El-Shora teaches immobilization of urease (Title). The judicious and efficient utilization of enzymes in industry requires that they be physically or chemically immobilized. This immobilization on a variety of carriers is well documented in the 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine a sugar-urease solution and a sorbent material to immobilize urease on the sorbent material, since El-Shora discloses that the judicious and efficient utilization of enzymes such as urease in industry requires that they be physically or chemically immobilized, and Tan discloses that urease can be immobilized on any known support material including silica gel. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to combine a sugar-urease solution and a sorbent material to immobilize urease on the sorbent material with a reasonable expectation of success.

The references cited above do not teach the method comprises freeze drying the immobilized urease preparation (claim 1g), wherein urease is immobilized on the sorbent material in the solid-liquid suspension, and removing fluid from the solid-liquid suspension to provide wet cake (claim 16).
However, the combined teachings of the references cited above do teach the method comprises combining the sugar-urease solution and the sorbent material, wherein urease is immobilized on the sorbent material, and freeze-dry proteins (urease is a protein). Zanella teaches solid is separated from a solution by filtration (p.206 col left – para 5).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to freeze dry an immobilized urease preparation, to remove fluid from a solid-liquid suspension, and to provide an immobilized urease product, since Izutsu discloses that freeze-dry proteins is routinely practiced in the art of protein purification, 

The references cited above do not teach the method wherein the ammonium sulfate is added in an amount providing from about 40% to about 60% saturation (claim 9).
However, Hirayama does teach the method wherein solid ammonium sulfate is added to obtain 20% saturation (p.329 col left – para 2), and Li does teach solid ammonium sulfate is added to obtain 30% / 50% saturation (p.5154 col right – para 6).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add solid ammonium sulfate to obtain an optimized saturation, as evidenced by Hirayama and Li. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to add solid ammonium sulfate to obtain an optimized saturation with a reasonable expectation of success.

The references cited above do not teach the method wherein the precipitate collected from c) is at least about 25 wt% urease, based on total weight of proteins therein (claim 10) as well as the claimed urease enzymatic activity (claim 18).
However, the combined teachings of the references cited above do disclose the method comprises collecting the precipitate from c). In addition, the combined teachings of the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (Phytochemistry. 2000;53:325-330.) in view of EMBL (EMBL. 2014;1-4.), Li et al (The Journal of Biological Chemistry. 1970;245(19):5153-5160.), Izutsu (Humana Press Inc. 2005;287-292.), El-Shora (Bot. Bull. Acad. Sin. 2001;42:251-258.), Tan et al (WO 2009/157877 A1; 12/30/2009. Cited on IDS), and Zanella et al (Brazilian Journal of Chemical Engineering. 2014;31(1):205-210.) as applied to claims 1, 4-6, 8-11, 13, 15, 16, 18 and 19 above, further in view of Centrifuge (www.biocompare.com. 2015;1-5.).
The references cited above do not teach the method wherein the centrifuge used is a benchtop centrifuge or a production scale centrifuge (claim 12).
However, Hirayama does teach the method of purifying urease comprises utilizing centrifuge. Centrifuge teaches benchtop centrifuges are space-saving and are used for protein work (p.1 para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a benchtop centrifuge, since Centrifuge discloses that benchtop centrifuges are space-saving and are used for protein work. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to utilize a benchtop centrifuge with a reasonable expectation for successfully purifying urease.

Response to Arguments
Applicant states that Hirayama’s urease from mulberry leaves is chemically different from the claimed urease. However, it is unclear what the argument is.

Applicant argues that it makes no sense to subject any of the urease of Hirayama et al. to some alleged integrity maintaining process for delivery and storage when this is not occurring in Hirayama et al. and there is no need expressed in Hirayama et al., that examiner uses improper hindsight, and that Izutsu only refers to proteins being freeze dried with saccharides and does not teach or suggest immobilizing and freeze-drying with the sorbent material present.
These arguments are not found persuasive because Hirayama discloses a method of purifying urease (protein) comprises obtaining an urease-containing solution. Izutsu is relied upon to demonstrate adding a sugar to an urease-containing solution. Izutsu discloses that disaccharides (sugars) including sucrose and trehalose are the most potent and useful excipients to protect protein conformation in aqueous solutions and freeze-dried solids, and the sugar concentrations required to protect proteins in aqueous solution and during freeze-drying varies because of the different stabilizing mechanisms (p.290-291 3.3.2. Sugars; Table 2). Therefore, one skill in the art would add a sugar to an urease-containing solution, since sugars protect protein conformation in aqueous solutions, as evidenced by Izutsu. In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Finally, El-Shora is relied upon to demonstrate immobilization of urease.

Applicant argues that the cited references fail to teach or suggest the step of combining a sugar-urease solution and a sorbent material.
These arguments are not found persuasive because Hirayama discloses urease purification method comprises obtaining an urease (protein)-containing solution, Izutsu discloses that sugars protect protein conformation in aqueous solutions, El-Shora discloses the judicious and efficient utilization of enzymes in industry requires that they be physically or chemically immobilized, and Tan discloses urease (enzyme) can be immobilized on silica gel. Thus, one skill in the art would combine a sugar-urease solution and a sorbent material, as evidenced by the cited references.

Applicant argues that the cited references fail to teach or suggest the precipitate collected from c) is at least about 25 wt% urease, and that the enzymatic activity of the urease being about 5% to about 50% or higher.
These arguments are not found persuasive because the combined teachings of the cited references do disclose the method steps as claimed. Therefore, one practicing the method steps from the combined teachings of the cited references would obtain the claimed precipitate as well as the claimed urease enzymatic activity.

Applicant argues that Centrifuge fails to teach or suggest the above-noted deficiencies of the other cited references.
These arguments are not found persuasive because Centrifuge is relied upon to demonstrate that a benchtop centrifuge or a production scale centrifuge is used in the claimed method.


These arguments are not found persuasive because Zanella is relied upon to demonstrate that urease is immobilized on a sorbent material in a solid-liquid suspension, and fluid from the solid-liquid suspension is removed to provide wet cake.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651